Title: To George Washington from Alexandre de Gubian, 13 June 1785
From: Gubian, Alexandre de
To: Washington, George



My General
Marseilles 13th June 1785

I take the liberty of giving you an account of my Services, for to beg of Your Excellence to Grant me, what my Companions have obtain’d; Having been embarked aboard the King’s Ship, the Scipion, In the Army of Mr the Compte de Grasse, Whilst we were in the Chessapeak, That General gave me charge of the Correspondence, with the Camp, by the Back River, & I Continued in that Situation, all the time of the Siege. After the Capitulation of York; I had the Honour of carrying you, with a Boat of the Back River, aboard the Ville de Paris, with Monsr de Rochambeau, the Marquiss de la fayette, Mr Laurence, the Comte Chatus, & the Comte De la Valle.
I have been Sufficiently happy, to have Saved from the Hands of Our Ennemy’s, a Brigantine of your Nation, Bound to Port au Prince, during the time I Commanded an advice Boat of the Kings, The St Louis Station’d at St Dominique Destined to Conduct the Ships of your Nation, Spanish & French, from the Cape, or Mole of St Nicolas, to Port au Prince. If I Could be Sufficiently happy, Great Genl that these little Services, could

make me obtain of you the Honourable Cross of St Singnatus, It would be adding those Marks of Distinguish’d Honour, of a Good Officer, of which you have been, the True Pattern. I am with the most Profound Respect—My General Your Very Humble & Very Obedt Servant—

Alexander De Gubianformerly Lieutenant of Marselle Frigatte

